295 S.W.3d 901 (2009)
STATE of Missouri, Respondent,
v.
David S. ROPER, Appellant.
No. WD 70302.
Missouri Court of Appeals, Western District.
November 3, 2009.
Kent Denzel, for Appellant.
Daniel N. McPherson, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.
Prior report: 268 S.W.3d 392.

ORDER
PER CURIAM:
David S. Roper appeals the trial court's judgment sentencing him to serve a total of twenty-five years after Roper was convicted of three counts of delivering a controlled substance. On appeal, Roper claims that the trial court erred in overruling *902 his request for counsel at the resentencing hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).